DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest determining a first geographical position, the first geographical position being the location of said mobile device; activating said camera of said mobile device; pointing said camera in a direction of a weather feature, the weather feature being a said weather related feature of interest. wherein said weather feature has an associated second geographical position; displaying said weather feature said display screen of said mobile device; transmitting said first geographical position via said sending unit to said network and said server; calculating a first compass heading; transmitting said first compass heading via said sending unit to said network and said server; gathering information about 

Regarding claims 2 – 18, these claims are also objected to as being dependent from objected claim 1.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp (US PgPub No. 2014/0206443) teaches a system of calculating camera orientation and location.
BALACHANDRESWARAN (US PgPub No. 2016/0292924) teaches a system of calculating camera orientation and location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
09/17/2021Primary Examiner, Art Unit 2696